Citation Nr: 0005840	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neurological 
disability of the extremities, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1968 and from February 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's back disability with his period of active service.

2.  There is no competent medical evidence linking the 
veteran's neurological disability of the extremities with his 
period of active service, including claimed exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
neurological disability of the extremities, to include as due 
to Agent Orange exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In addition, the law provides that certain diseases 
associated with herbicide agents, including Agent Orange, may 
be presumed to have been incurred in service provided they 
become manifest to a compensable degree within the required 
time following service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307 (a)(6) (1999).  If a veteran was exposed to an 
herbicide agent during active service, certain enumerated 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1999) are met even though there is no 
record of such disease during service.  These diseases 
include chloracne, Hodgkin's Disease, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  In addition, presumptive service connection for the 
diseases listed under § 3.309(e) requires that such diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (1999).  Further, according to 38 
C.F.R. § 3.307 (a)(6)(iii) (1999), a veteran who served in 
the Republic of Vietnam during the Vietnam era and has one of 
the enumerated diseases shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.

However, the veteran must first show that his claims for 
service connection are well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a degree of ten 
percent within one year of discharge from service.  See 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran claims that he injured his back during service in 
Vietnam and that exposure to Agent Orange has affected his 
extremities.  The veteran's service medical records, 
including his separation examination, contain no complaints, 
findings, or diagnoses related to a back disability or a 
neurological disability of the extremities.  During a VA 
examination in November 1977, the veteran reported that his 
feet sometimes felt slightly numb when first arising in the 
morning.  Physical examination found normal neurological and 
musculoskeletal systems, with full range of motion of the 
spine and the joints of all extremities.

VA hospital records show that the veteran was admitted in 
February 1984 with complaints of numbness and weakness of the 
hands and forearms.  He also complained of mild back pain for 
the prior two to three months.  An EMG and nerve conduction 
study of both upper extremities diagnosed carpal tunnel 
syndrome and compression of the median nerve at the wrist 
area.  The veteran therefore underwent a bilateral 
decompression of the median nerve and incision of the deep 
transverse carpal ligament.  VA outpatient records indicate 
that the veteran was seen for low back pain in January 1990.  
Private employment physicals dated May 1993 and April 1995 
observed no abnormalities of the spine, neurological system, 
or extremities.

During a VA examination in October 1997, the veteran reported 
that he worked as a truck driver and that, four or five years 
ago, he began to have an aching pain in his back and his legs 
would fall asleep when driving for long periods of time.  
Objective findings included an area of decreased sensitivity 
to pinprick involving the left anterior thigh and hypoactive 
deep tendon reflexes.  The veteran also had limitation of 
motion of the lumbar spine in all three planes with a 
reduction of one-third and a very positive test for spinal 
stenosis.  The examiner opined that the most likely cause of 
the veteran's back pain and episodes of bilateral leg 
numbness was spinal stenosis.  He did not believe that any of 
the veteran's present problems of the lower spine were 
related to military service.  He further expressed that there 
was nothing to suggest that the veteran's peripheral vascular 
system had been exposed to toxins.

The veteran appeared at a personal hearing before the RO in 
October 1998.  He testified that he injured his back in 1968 
while picking up heavy objects.  He saw a medic at a 
battalion aid station but received no medical treatment.  His 
back continued to bother him throughout service but he did 
not seek further treatment and maintained the same level of 
activity.  He first sought treatment following service in 
1975 and subsequently received treatment four or five times.  
He now has difficulty walking and climbing stairs.  The pain 
travels to his lower extremities and his legs become numb.  
He began to have problems with his extremities in the 1970's.  
He believes that he was exposed to Agent Orange in Vietnam 
when a helicopter flew over and sprayed an insecticide or 
defoliant.  None of his physicians have related his problems 
to Agent Orange.

In summary, the evidence of record fails to establish that 
the veteran had a back disability in service.  Moreover, no 
medical evidence of record illustrates a nexus or 
relationship between the veteran's back disability and his 
period of active service.  The medical evidence establishes 
that the veteran currently suffers from spinal stenosis; 
however no medical professional has related this disability 
to the veteran's period of active service.  In fact, the only 
medical opinion of record finds that the veteran's spinal 
stenosis is not related to service.  The Board cannot rely 
solely on the veteran's own statements because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228, 234 (1998).  The Board also finds 
that the veteran in this case may not establish a well-
grounded claim based on a finding of chronicity or continuity 
as the first evidence of record which diagnosed a back 
disability is the 1997 VA examination.  Accordingly, the 
claim must be denied as not well grounded.

As to the veteran's claim of entitlement to service 
connection for a neurological disability of the extremities, 
the Board observes that the veteran has been diagnosed with 
carpal tunnel syndrome and spinal stenosis to which the 
claimed neurological symptomatology has been attributed.  A 
review of the diseases which may be presumptively service 
connected under 38 C.F.R. § 3.309(e) (1999) reveals that 
these disabilities are not among the listed disorders.  
Further, to the extent that acute and subacute peripheral 
neuropathy is a listed disease, the Board notes that the 
applicable regulation defines the term "acute and subacute 
peripheral neuropathy" as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves with two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (1999).  Therefore, the 
veteran cannot utilize the presumptive service connection 
provision and must provide direct evidence that his 
disability resulted from exposure to Agent Orange while in 
service.  Moreover, as the veteran has not developed one of 
the enumerated diseases subject to presumptive service 
connection, his in-service exposure to Agent Orange may not 
be presumed.  See McCartt v. West, 12 Vet. App. 164 (1999).  
However, even if the veteran is not entitled to a regulatory 
presumption of service connection, his claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
( Fed. Cir. 1994).

Based upon a review of the above evidence, the Board 
concludes that the record is wholly negative for any clinical 
or other evidence which suggests either the existence of a 
neurological disability of the extremities on active duty or 
a link between such a disability and active service, 
including exposure to herbicides.  In fact, the VA examiner 
stated that there was no evidence that the veteran's 
peripheral vascular system had been exposed to toxins.  The 
veteran has expressed his belief that Agent Orange exposure 
caused his neurological disability of the extremities.  
However, the Board cannot rely solely on the veteran's own 
testimony to establish evidence of a medical etiology or 
relationship between his current disability and his period of 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran's claim must be denied as 
not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, the 
Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and as an explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a neurological disability of the 
extremities, to include as due to Agent Orange exposure, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

